Case 1:21-cv-00282-RDA-TCB Document 44 Filed 08/23/21 Page 1 of 2 PageID# 659




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                    Alexandria Division


 MILLENNIUM FUNDING, INC., et al,
                                                      Civil Action No. 1:21-cv-00282-RDA-TCB
           Plaintiffs,

           v.

 WICKED TECHNOLOGY LIMITED et al.,

           Defendants.



                             NOTICE OF WAIVER OF HEARING

          Pursuant to Local Rule 7(j) and Rule 78(b) of the Federal Rules of Civil Procedure, the

Plaintiffs, by counsel, waive a hearing and submit their Motion for Default Judgment [Doc. #42] for

disposition upon the papers filed.



          Dated: Aug. 23, 2021

                                              Respectfully submitted,



                                               /s/ Kerry S. Culpepper

                                              Kerry S. Culpepper,
                                              Virginia Bar No. 45292
                                              Counsel for Plaintiffs
                                              CULPEPPER IP, LLLC
                                              75-170 Hualalai Road, Suite B204
                                              Kailua-Kona, Hawai’i 96740
                                              Tel.: (808) 464-4047
                                              Fax.: (202) 204-5181
                                              kculpepper@culpepperip.com




20-023I
Case 1:21-cv-00282-RDA-TCB Document 44 Filed 08/23/21 Page 2 of 2 PageID# 660




                                   CERTIFICATE OF SERVICE

          I hereby certify that on August 23, 2021, a true and correct copy of the foregoing was filed

electronically with the Clerk of Court using the CM/ECF system, which will send a notification of

such filing to the following:

Benjamin E. Maskell, Esquire
MASKELL LAW PLLC
937 N. Daniel St.
Arlington, VA 22201
Email: Ben@MaskellLaw.com
Counsel for Defendants Wicked Technology
Limited, VPN.HT Limited, and Mohamed
Amine Faouani

          I further certify that on August 23, 2021 a true and correct copy of the foregoing was served

by email to the following:

           JOHN OR JANE    hello@popcorntime.sh
           DOE d/b/a
           POPCORNTIME.APP
           JOHN OR JANE    7efd1e7ec8dd9cc42c87d178fb98497d-
           DOE d/b/a       19003537@contact.gandi.net
           POPCORNTIME.APP




          DATED: Kailua Kona, HI, Aug. 23, 2021.


                                                Respectfully submitted,

                                                  /s/ Kerry S. Culpepper

                                                Kerry S. Culpepper,
                                                Virginia Bar No. 45292
                                                Counsel for Plaintiffs
                                                CULPEPPER IP, LLLC
                                                75-170 Hualalai Road, Suite B204
                                                Kailua-Kona, Hawai’i 96740
                                                Tel.: (808) 464-4047


                                                   2
20-023I
